Citation Nr: 1627866	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-10 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation higher than 50 percent for service-connected posttraumatic stress disorder (PTSD), and to an evaluation higher than 70 percent on and after August 13, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1966 to April 1969, and in the Army National Guard of Michigan from March 1970 until November 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C. that granted service connection for PTSD and assigned an initial evaluation of 50 percent.  In a November 2014 rating decision, the AMC increased the evaluation of the Veteran's PTSD to 70 percent effective August 13, 2014.  As higher evaluations are available for the entire period on appeal, and the Veteran is presumed to seek the maximum allowable benefit, the issue of entitlement to higher evaluations for the entire period on appeal remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously remanded by the Board in May 2014, and has since been returned for further appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS), and the Virtual VA electronic claims processing system.  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file, or not relevant to the issue on appeal.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been characterized by symptoms that approximate total social and occupational impairment due to such symptoms of persistent aggressive and violent behavior towards others; inability to establish and maintain social relationships; inability to adapt to a work-like environment; and intermittent inability to perform the activities of daily living.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, for the entire period on appeal, the criteria for a 100 percent evaluation for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claims of entitlement to service connection are moot.  

The Board also acknowledges that in a November 2014 statement, the Veteran's representative wrote that the Veteran expressed a desire to present testimony by live videoconference before a Member of the Board.  As the Board is able to fully grant the benefit sought on appeal based on the current record, the Veteran's hearing request is deemed moot.

Increased Evaluations

The Veteran seeks an initial evaluation higher than 50 percent for service connected PTSD, and an evaluation higher than 70 percent on and after August 13, 2014.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

For an appeal of an initial disability evaluation, the Veteran's entire medical history is to be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  When a claimant disagrees with an initially assigned disability evaluation, the Board is required to consider whether the Veteran is entitled to separate evaluations for distinct periods based on the facts found during the appeal period, a practice known as "staged ratings."  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).  That DC uses the General Rating Formula for Mental Disorders, which provides for a 50 percent rating when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  However, they are just one of many factors considered when determining a rating.

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria.  The Board will instead focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442. The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected psychiatric disorder versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).  In this case the record shows that the Veteran has had different mental health diagnoses at different times.  There is nothing in the record attributing the Veteran's multiple psychiatric symptoms to one diagnosis or another, therefore the Board will resolve all reasonable doubt in the Veteran's favor and consider all the Veteran's psychiatric symptoms to be manifestations of his service-connected disability.  Mittleider, 11 Vet. App. 181.


Merits

At a November 1988 psychiatric examination, the Veteran reported being psychiatrically hospitalized three times in 1970 or 1971, 1985, and 1986.  The Veteran reported that he was hospitalized in 1986 after pointing a gun at his wife following an argument.  The Veteran stated that he kept to himself because he was moody, that he was irritable with his children because he did not like noise, that he did not sleep well, and that he had a poor appetite.  Upon mental status examination, the Veteran was cooperative, irritable, and angry.  The Veteran denied current suicidal ideations, but reported that they had been present during the past.  The Veteran further reported that "if anyone approach me I will kill."  The Veteran reported nightmares three times per month.  The examiner noted that the Veteran was paranoid and suspicious, but oriented and had a satisfactory cognitive evaluation.  The examiner diagnosed adjustment problems with mixed depression and anxiety, and posttraumatic stress syndrome.  The examiner opined that the Veteran was moderately to severely socially and vocationally impaired.

In a May 1998 VA discharge summary, it was reported that the Veteran presented to the specialized PTSD unit with problems of depression, anxiety, poor anger control, nightmares, intrusive thoughts about combat experience, social isolation, and relationship difficulties.  Upon admission, the Veteran was neat and clean in appearance, his speech was clear and coherent, his memory was intact, his intellectual abilities were average, his mood was depressed, and his affect was subdued.  He denied current suicidal or homicidal ideations, although he reported that homicidal thoughts often crossed his mind.  In individual therapy, the Veteran related that he would get easily frustrated and that would lead to social isolation and withdrawal.  The final diagnosis was PTSD, and the Veteran was assigned a GAF score of 45 indicative of severe symptoms.   

In a May 1998 statement, the Veteran reported that he believed that he had acquired posttraumatic stress disorder as a result of his military service in Vietnam.  The Veteran reported ongoing symptoms of anxiety, depression, suicidal thoughts, short temper, mistrust of others, poor social skills, and fear of loud noises.  


In a January 1999 VA psychology note, it was reported that the Veteran presented as neat and clean, and was alert and fully oriented.  His mood was depressed and his affect was subdued.  He denied current suicidal or homicidal ideations.  The Veteran reported increased depression and isolation, and described difficulties getting close to people due to trust problems.  

In a January 2000 VA mental health clinic note, it was reported that the Veteran had current symptoms of nightmares, insomnia, difficulty with anger management, and hyperarousal.  The veteran was alert and oriented, his appearance was appropriate, his affect was restricted, his mood was anxious, and his speech was normal.  His thought content and process were appropriate, and his memory was intact.  His attention was appropriate, but his concentration was impaired and his semantic memory was impaired.  The Veteran's insight and judgment were moderate.  The Veteran endorsed past suicidal and homicidal ideations, as well as current homicidal ideation.  The examiner diagnosed PTSD and assigned a GAF of 38 indicative of major impairment in most areas.  

In a February 2001 VA general psychiatry note, the Veteran presented with complaints of increased anxiety related to raising his young son, as his ex-wife was a drug addict.  At that time the Veteran was alert and oriented, his affect was appropriate, his mood was stable, and he denied suicidal or homicidal ideations.  In a contemporaneous mood screen, the Veteran reported increased fatigue due to caring for his young son, and seasonal depression.  In an August 2001 VA general psychiatry note, it was reported that the Veteran had current symptoms of nightmares, insomnia, anger, social isolation, and hypervigilance.  The Veteran was alert and oriented, with an angry affect and irritable mood.  The Veteran's memory appeared intact, and there was no evidence of suicidal or homicidal ideations.  The Veteran reported that his 5 year old son's mother recently died, so he was now the sole caregiver.  

VA general psychiatry notes from October 2001 to June 2002 show that the Veteran continued to have symptoms of nightmares, insomnia, anger, social isolation, and hypervigilance.  Upon multiple examinations during that period, the Veteran was alert and oriented.  His mood and affect were at times angry, anxious, and dysphoric.  His long term memory during this time was intact, but his short term memory was impaired.  His insight and judgment were fair, and he denied current suicidal or homicidal ideations.   

In a November 2002 VA general psychiatry note, it was reported that the Veteran wanted his pain medication refilled at his psychiatric appointment.  After being told by the physician that he needed to present to the pain clinic for a refill, the Veteran became angry, pushed the physician, and threatened to beat him with his cane.  The police had to be summoned, and the Veteran was removed from the office.  At that time the Veteran was assessed as having a typical PTSD reaction, characterized by irritability; quick reaction; and threatening, argumentative behavior.  In a February 2003 VA general psychiatry note, it was reported that the Veteran reported sleep problems, and feeling overwhelmed with the responsibility of raising his 6 year old son.  

In July 2003, the Veteran again presented for VA mental health services.  At that time the Veteran reported that he was getting very depressed, was sad all the time, and felt like the walls were closing in on him.  He reported that he was not suicidal because his young son relied on him.  The Veteran reported being charged with attempted murder due to his anger, and being brainwashed by the army to kill.  The Veteran reported a suicide attempt 40 years prior.  Currently, the Veteran endorsed symptoms of poor sleep, poor appetite, no energy, poor concentration, depressed mood, and low self-esteem.  Upon observation, the Veteran was alert with good hygiene.  His mood was low, and his affect was labile.  His speech was profuse and disorganized, but not pressured.  There were no signs of current psychosis or suicidal ideation.  The Veteran was assigned a GAF of 40.

In August 2003 the Veteran was admitted for acute psychiatric care due to suicidal ideations.  At that time the Veteran reported that he had not slept well in a month, that his appetite was poor, that his energy was low, that his concentration was poor, that his mood was "not good," and that he had no self-esteem.  The Veteran reported a claustrophobic feeling, a fear of the dark, and thoughts of death that the examiner assessed as having psychotic intensity.  Upon observation the Veteran was alert, with good hygiene.  His manner was agitated and labile.  His speech was rapid and poorly organized, his mood was low and he was tearful, he had some psychotic distortions, and intense fears.  The Veteran was assessed as having depression, insomnia, anxiety, poor coping, and diminished ability to think or concentrated, and was assigned a GAF of 30.  During his admission, the Veteran had to be physically restrained after he attacked another patient and the police were called.  

At a September 2003 VA psychosocial assessment, the Veteran reported that he was starting to have trouble taking care of his son, and was having 5 to 6 panic attacks a day.  He reported that his symptoms of depression and anxiety had worsened over the prior 2 months, and that he felt the walls were closing in and that he could not get any air.  He reported that he had difficulty controlling himself when angry, and that in the past his anger outbursts had caused him to try to murder a fellow soldier and his ex-wife.  He stated that he was put in a military stockade for 6 months due to the in-service attempted murder, and serving 3 to 6 months in jail following the attempted murder of his ex-wife.  The Veteran reported not being close with his extended family.  Upon examination, the Veteran was disheveled and frustrated.  He was oriented.  The Veteran was unable to recall four words after a brief delay, and unable to serially subtract 7 from 100, and instead answered "80" then "40."  His affect was blunted and his mood was sad.  He denied current suicidal or homicidal ideations, as well as auditory or visual hallucinations.  When asked about his ability to care for his son, the Veteran tended to minimize concerns and provide vague responses.  The Veteran was assessed as having major depression and PTSD, and was assigned a GAF of 35.  

In an October 2003 VA general psychiatry note, it was reported that the Veteran's son was staying with the Veteran's ex-wife until the Veteran's mental health stabilized.  Upon observation, the Veteran's hygiene was good.  His speech was not pressured but was only marginally organized.  His mood was mixed, and it was noted that he had chronic cognitive deficits but his basic reasoning was intact.  The Veteran was assessed as having PTSD, and an organic brain condition with cognitive problems and mood instability.  In another note that same month, it was reported that the Veteran continued to feel depressed, but that he was spending his time cooking, and doing household chores.  The Veteran's son had moved back in with him.  Upon observation, the Veteran was alert and had good hygiene.  His mood was dysphoric and he was a poor historian with limited reasoning abilities.  The Veteran was assigned a GAF of 40.  In an addendum note, it was reported that the Veteran was seeking controlled medication to calm him down, as he could not sleep and was "nerved up during the day trying to care for my son."

In a January 2004 VA mental health treatment plan, it was reported that the Veteran continued to experience intrusive memories, avoidance, and hyperarousal.  The Veteran's then-current GAF score was 39.  In a June 2004 VA general psychiatry note, it was reported that the Veteran continued to have anxiety, depression, and poor sleep despite medication.  At that time the Veteran was lucid, with a dysphoric mood and affect.  The Veteran presented with similar symptoms in September 2004 and February 2005.

In a July 2005 VA general psychiatry note, it was reported that the Veteran was clean and neatly dressed, and presented to the appointment with his 9 year old son.  The Veteran was alert and fully oriented, with a low mood and subdued affect.  The Veteran's speech was logical and relevant.  There was no gross memory impairment.  The Veteran's concentration, insight, and judgment were good.  The Veteran denied hallucinations, suicidal thoughts, or homicidal thoughts.  The Veteran was assigned a GAF of 40.  

In a November 2005 VA general psychiatry note, it was reported that the Veteran presented as alert, fully oriented, and adequately groomed.  His speech was clear and coherent.  His mood was low, and his affect was anxious.  The Veteran denied suicidal or homicidal ideations.  In a June 2006 VA general psychiatry note, it was reported that the Veteran had low energy, was depressed, and felt that he was "unable to accomplish anything."  The Veteran stated that he thought about suicide, but would not follow through because he had to care for his son.   

The Veteran was first afforded a VA PTSD examination in June 2007.  At that time the Veteran reported that he last worked in 1979, but could no longer due to hip pain.  He reported that when he did work he had problems getting along with others due to his temper.  He also reported a history being unable to get along with or related to others, and of committing domestic violence.  The Veteran reported current symptoms of intrusive thoughts, flashbacks, hypervigilance, nightmares, anxiety, and panic attacks.  Upon mental status examination, the Veteran was alert and oriented, and his mood was anxious.  He denied hallucinations, delusions, or current suicidal or homicidal ideations.  The Veteran did not have pressured speech.  The examiner noted that while in service, the Veteran had been a victim of racial harassment that culminated in the Veteran assaulting another soldier and being court martialed.  The examiner noted that the Veteran had significant social dysfunction, with three divorces; and employment dysfunction primarily due to his severe physical conditions.  The examiner diagnosed PTSD secondary to the Veteran's military experiences in Vietnam and with racial harassment, and alcohol dependence in remission secondary to PTSD.  The examiner assigned a GAF of 45.  

VA progress notes from July 2008 through August 2008 show that the Veteran had ongoing complaints of anger, depression, feeling overwhelmed.  In an October 2008 VA general psychiatry note, the Veteran reported feelings of anger and wanting to hurt someone.  In a July 2009 VA general psychiatry note, the Veteran related a story where he became extremely angry at another VA patient to the point of almost attacking him.  He reported that he was brainwashed to kill, and that he continued to feel paranoid and angry.  The Veteran reported having no friends due to his isolation, anger, and threatening behavior.  The Veteran denied current suicidal or homicidal ideation, but did report that people can anger him to the point where he starts thinking about harming them.

In a February 2013 VA general psychiatry note, the Veteran's psychiatrist wrote that he had treated the Veteran since 2006, and that the Veteran's psychiatric condition was severe without significant benefit from medication.  He wrote that the Veteran's worries, anger, and irritability made it impossible for him to interact with people more than a few minutes at most.  He further wrote that the Veteran was recently arrested for threatening a man at a car dealership.  He then opined that the Veteran was totally and permanently disabled form any kind of employment as a result of the Veteran's PTSD and resulting inability to tolerate social interaction.  

In a December 2013 VA general psychiatry note, it was reported that the Veteran was having anger and temper control issues related to his son.  The Veteran reported that he had nothing to look forward to in life.  In a June 2014 VA general psychiatry note, it was noted that the Veteran presented as quite upset.  With regard to suicidal thoughts, the Veteran reported that he was ready to "go over the edge."  He reported being angry all the time and having violent thoughts toward others.  Upon observation, the Veteran's thoughts were coherent, but he had high anxiety, worry, and frustration.

The Veteran was afforded another VA PTSD examination in August 2014.  At that time the examiner noted current diagnoses of PTSD, depressive disorder, and alcohol use disorder in sustained remission.  The examiner indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis, as the diagnoses comingled.  The Veteran related that he continued to live with his teenage son, and had no friends or any relationships.  He denied being involved in any activities or having any hobbies.  He reported being unable to engage is most activities, and that he remained at home most of the time.  The Veteran reported last working in approximately 1986 or 1987 before quitting due to severe joint pain.  The Veteran reported while at his job he had physical altercations with his coworkers that "got [him] a few days off here and there."  The Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances such as a work-like setting, and inability to establish or maintain effective relationships.  The Veteran reported significant irritability and agitation related to coping with interactions with his son.  He reported that he would frequently leave the house until his son and his son's friends left.  Upon review of the Veteran's PTSD symptoms, the examiner opined that they produced significant impairment in social, occupational, or other important areas of functioning.  

Upon mental status examination, the Veteran was alert and fully oriented, though he had difficulty with sustained attention.  His mood and affect were mildly irritable.  His speech was normal; and his thought processes were generally organized without evidence of hallucinations, delusions, mania, or obsessive-compulsive features.  He was limited in his activities of daily living due to his mental health issues.  The examiner opined that the Veteran would be unable to effectively function in the workplace due to his poor frustration tolerance, the chronicity and severity of his depression, and his social isolation.

Resolving all doubt in favor of the Veteran, the foregoing evidence demonstrates that the Veteran's PTSD has more nearly approximated the criteria for a 100 percent evaluation for the entire period on appeal as the Veteran's symptoms are productive of total social and occupational impairment.  See 38 C.F.R. § 4.130, DC 9411; Mauerhan v. Principi, 16 Vet. App. 436 (2002).

First, the record shows that the Veteran has engaged in persistent violent and aggressive behavior towards others, and that this behavior began in-service and continued thereafter.  The Veteran was court martialed in service for assaulting a fellow service member; he has testified that while married he domestically abused his wife to the point of threatening her with a gun.  See November 1988 psychiatric examination; see September 2003 VA psychosocial assessment; see June 2007 VA PTSD examination.  During the pendency of the appeal, the Veteran was arrested for attacking a customer at a car dealership; and has assaulted both a VA staff member and a patient.  See November 2002 VA general psychiatry note; see August 2003 VA hospital record; see February 2013 VA general psychiatry note.  The Veteran's treating psychiatrist has stated that the Veteran is incapable of interacting with others for more than a few minutes at a time due to his anger and irritability.  See February 2013 VA general psychiatry note.  The Veteran has regularly endorsed homicidal ideations throughout the period on appeal.  See May 1998 VA discharge summary; see January 2000 VA mental health clinic note; see October 2008 VA progress note; see July 2009 VA general psychiatry note; see June 2014 VA general psychiatry note.  The Board finds that such symptomatology closely approximates a persistent danger of harming others contemplated by the 100 percent rating criteria.  

Second, the record demonstrates that the Veteran is incapable of engaging in social relationships.  Although he is the sole care-giver to his son, the record shows that the Veteran often complained of feeling overwhelmed, having panic attacks, and being "nerved up" due to the responsibilities related to caring for his son.  See February 2003 VA general psychiatry note; see September 2003 VA psychosocial assessment; see October 2003 VA general psychiatry addendum note.  He has also reported anger outbursts at his son, and that at times he cannot remain in the house when his son is home.  See December 2013 VA general psychiatry note; see August 2014 VA examination.  The Veteran has no other social relationships.  See September 2003 VA psychosocial assessment; see July 2009 VA general psychiatry note.  Multiple treatment providers have indicated that the Veteran was severely socially impaired.  See June 2007 VA PTSD examination; see February 2013 VA general psychiatry note; see August 2014 VA examination.  The Board finds that this more nearly approximates total social impairment contemplated by the 100 percent criteria.

Third, the evidence also shows that the Veteran is totally occupationally impaired due to his PTSD.  Multiple examiners have opined that due to his inability to interact with others, the Veteran is unable to adapt to a work-like setting.  See February 2013 VA general psychiatry note; see August 2014 VA examination.  The Veteran reported that at his last job in the 1980s, he was frequently involved in physical altercations with his coworkers.  See August 2014 VA examination.  The Veteran is currently in receipt of a total disability rating due to individual unemployability as a result of his service-connected PTSD.  See November 2015 Rating Decision.  Total occupational impairment is contemplated by the 100 percent criteria.  

Fourth, the record shows that the Veteran has intermittently been unable to perform the activities of daily living, which is also contemplated by the 100 percent criteria.  See August 2014 VA examination.  In addition, for the entire period on appeal the Veteran's GAF scores have ranged between 30 and 45, indicative of severe symptoms with major impairments in most areas.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's PTSD has more nearly approximated the 100 percent criteria for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.130, DC 9411; see Mauerhan v. Principi, 16 Vet. App. 436 (2002).
ORDER

A 100 percent evaluation for PTSD is granted for the entire period on appeal.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


